Please accept 
my congratulations, Madam, on your election as 
President of the General Assembly at its sixty-first 
session. I wish you every success. I should also like to 
express my sincere thanks to the President of the 
General Assembly at its sixtieth session for his 
dedicated work and to wish him every success in his 
future endeavours. 
 The world events that have taken place over the 
past 60 years are reflected more graphically in 
Germany than in almost any other country. Until 1989, 
the wall and the barbed wire across our country 
symbolized the division of Europe and the rest of the 
world into two blocs. Since then, Germany has become 
the embodiment of the successful overcoming of that 
division. 
 Both division and the overcoming of division 
have influenced our view of the world. For 45 years, 
peace in Germany was due largely to the friendship and 
the political and military protection of partner 
countries, which took their responsibility seriously. 
That experience shaped the political outlook of 
Germans. That is why we, too, are now shouldering our 
responsibility, both in Europe and in other parts of the 
world. In the context of the United Nations, that means 
that a reunited Germany believes it has an obligation to 
do everything it can to support the Organization in 
creating a more peaceful and more equitable world. 
 German soldiers and police officers are taking 
part in numerous peace missions that are either led or 
mandated by the United Nations. In the Western 
Balkans, Germany has provided the largest contingent 
of peacekeeping troops in Kosovo and in Bosnia and 
Herzegovina. Germany is playing a prominent role in 
the reconstruction of Afghanistan. Germany is leading 
the European operation in the Democratic Republic of 
the Congo and is supporting the first free elections 
there in 40 years. Germany is engaged in the Sudan 
through its support for the African Union Mission in 
the Sudan and the United Nations Mission in the 
Sudan. And, at this very moment, German navy vessels 
 
 
29 06-53317 
 
are on their way to the Lebanese coast, where they will 
reinforce the United Nations peacekeeping force. 
Germany will contribute up to 2,400 troops to that 
peace mission. 
 Germany supports a policy of dialogue and the 
peaceful reconciliation of differing interests. We firmly 
believe that political conflicts cannot be resolved 
through military force or military victories. Peace is 
brought about by engaging in political dialogue, 
establishing economic ties and giving people tangible 
hope for the future. If the parties to a conflict are 
unable to overcome political divisions on their own, 
the international community, represented by the United 
Nations, has an obligation to help. That is the guiding 
principle of our foreign policy. 
 As Minister for Foreign Affairs of a reunited 
Germany, I have been profoundly influenced by 
German and European history. On that basis, I have a 
concrete mandate for German foreign policy: we must 
do everything in our power to prevent the world from 
dividing once again into hostile blocs. Politicians in 
every country have a responsibility in that regard. 
Everyone can — and, I believe, everyone must — 
make a contribution. It is my firm conviction that 
anyone who instigates antagonism between people of 
different cultures and religions is not living up to his or 
her responsibility. 
 No one should interpret the involvement of 
Germany and its partners in the Balkans, in 
Afghanistan, in the Sudan and in Lebanon as an 
aggressive global campaign waged by the West against 
Islam. In a world that has grown closer together than 
ever before, we do not need exclusion or polarization. 
Rather, we need the courage to promote understanding 
and to engage in dialogue. 
 In the Middle East, it is crucial, following 
Security Council resolution 1701 (2006), on Lebanon, 
that we seize the opportunity to promote 
understanding. I call on all parties to the conflict in the 
region to act responsibly. Those who want their 
children and grandchildren to live in peace instead of 
violence, in safety instead of fear, in prosperity instead 
of poverty, must have the courage to embark on new 
paths rather than simply cultivating long-standing 
enmities.  
 The principles for a settlement are clear: Israel’s 
right to exist, on the one hand, and the establishment of 
a Palestinian State, on the other. Those were the core 
concerns of the Road Map, to which, I am firmly 
convinced, we must return. However, if we are to 
ensure lasting success, we must do everything we can 
to include everyone involved, even if that seems a 
roundabout way to achieve our goal. Therefore, I hope 
that we will succeed in persuading Syria to engage in a 
constructive dialogue. We need stronger engagement 
on the part of the international community, particularly 
the Middle East Quartet. I welcome the Quartet’s 
recent meeting. 
 In Afghanistan, the international community is 
demonstrating how the principle of responsibility can 
be put into practice in concrete terms. After 23 years of 
civil war, political structures are now being developed. 
Millions of refugees have returned to their home 
country. Just as important, young people — including 
girls — can go to school again. However, drug 
cultivation and the security situation pose a threat to 
the progress that has been made, at least in certain 
regions of the country. We, the international 
community cannot allow the successes to date to be 
brought to naught. 
 In the Western Balkans, too, war is a thing of the 
past; I am very pleased to note that that is so. The 
political and military commitment of the United 
Nations, the United States of America, Russia and the 
European Union has played a key role in this. In 
Kosovo, the task now is to ensure that the two parties 
to the conflict take their responsibility for peace and 
stability seriously. A solution to the status of Kosovo, 
which has remained unresolved for many years, is 
overdue. Germany staunchly backs the efforts of the 
United Nations Special Envoy, President Martti 
Ahtisaari. We believe that stability cannot be achieved 
if the will of only the majority population of Kosovo is 
expressed. Kosovo Serbs must be guaranteed adequate 
protections as a minority. 
 We need only glance at a map of Africa to 
understand how important the peace and stability of the 
Sudan and the Congo are for the African continent as a 
whole. I believe that instability and conflicts in Africa 
also have a direct impact on Europe. For this reason, 
too, Germany is supporting the United Nations in its 
efforts to find a solution to the conflicts in those two 
countries. 
 While the United Nations peace mission in 
southern Sudan — the United Nations Mission in the 
Sudan (UNMIS) — has made an effective contribution 
  
 
06-53317 30 
 
towards the implementation of the Peace Agreement 
between northern and southern Sudan, peace in Darfur 
is still a long way off. Neither the Sudanese 
Government nor rebel groups can be absolved of 
responsibility for the humanitarian disaster in the west 
of the country. Nevertheless, I am firmly convinced 
that a lasting solution to the conflict will be possible 
only if we work with, not against, them. 
 As members are aware, over the past few years 
Germany, together with France and Britain, supported 
by the United States of America, Russia and China, has 
been intensively seeking a solution to the conflict 
regarding Iran’s nuclear programme. Let me state 
clearly that no one wants to deny Iran the right to use 
nuclear energy peacefully. Nor is isolating Iran the 
objective of the diplomatic effort. On the contrary, we 
hope that Iran will become a reliable and responsible 
partner in the crisis-stricken Middle East. That is why, 
on 6 June, we offered Iran a package aimed at far-
reaching cooperation. The package includes proposals 
for closer diplomatic, economic and security 
cooperation, and expressly acknowledges Iran’s right 
to use nuclear energy for peaceful purposes. 
 However, the international community also 
rightly expects cooperation and transparency from Iran. 
If Iran were to prove that the suspicions of the 
International Atomic Energy Agency (IAEA) are 
unfounded and if it sent a clear sign that it truly intends 
to use its nuclear programme for peaceful purposes 
only, that could open the door to a development which 
benefits the people of Iran and the entire region. 
 It is now up to the Government in Tehran to face 
up to its responsibility. The decision in favour of peace 
and stability in the entire Middle East requires courage. 
I call upon Iran to end the current phase of 
procrastination and give a clear sign of trust so that we 
can look to the future together and can finally sit down 
at the negotiating table. 
 Resolution of the nuclear dispute with Iran is 
urgent. However, the challenges of the proliferation of 
nuclear weapons go far beyond that. We must act now 
if we want to halt the erosion of the non-proliferation 
regime. The next attempt to implement the Treaty on 
the Non-Proliferation of Nuclear Weapons must not 
fail. 
 Not only Iran but also other countries are 
thinking about developing enrichment technology. We 
will have to develop new instruments if we want to 
prevent such risks from arising. 
 I am therefore strongly in favour of not merely 
exchanging ideas on the multilateralization of the fuel 
cycle and transferring responsibility for uranium 
enrichment to the international community, but of 
further developing such ideas into concrete options. I 
therefore appeal for greater efforts to find solutions, 
working together with the IAEA. 
 The conflicts in the Middle East, Afghanistan, the 
Western Balkans and the Sudan, and the dispute with 
Iran, as well as the fight against international terrorism, 
have one thing in common: in none of those cases is 
the West taking a hostile stance against Islam. Nor do 
they involve a clash of civilizations. Rather, they are 
very diverse conflicts involving diverse interests. 
 I believe that there is just one link, albeit a very 
different one: each one of those conflicts can be 
resolved only with a willingness and ability to engage 
in dialogue. That is because dialogue gets everyone 
concerned involved, engages them and does not allow 
them to shirk their responsibility for resolving a 
conflict. However, a policy of cooperation and 
dialogue does not mean talking at any cost. Those who 
want to engage in dialogue must meet some basic 
prerequisites. In my view, these include a readiness to 
bring about a peaceful reconciliation of interests — 
that is to say, they must be prepared to renounce 
violence and respect the position of the other side — 
and their own position must be consistent and credible. 
If these prerequisites are not met, then no dialogue 
with any chance of success can get off the ground. 
 I am firmly convinced that a dialogue beyond 
cultural borders can succeed because, despite all of our 
differences, we are living in one world. The various 
cultures of the world have more in common than 
political rabble-rousers would have us believe. People 
everywhere have the same fundamental interests: they 
want to live in peace and security, free from poverty. 
They want good health care and good schools for their 
children. No responsible Government would ever want 
to withhold these from its people — nor should they 
ever be allowed to try to do so. 
 The United Nations and its agencies and 
programmes embody this vision — and it is this vision 
that makes the United Nations so indispensable. I am 
convinced that we will need the United Nations more 
than ever in the coming decades. The number and the 
 
 
31 06-53317 
 
scale of crises in the world are increasing. That could 
bring about a renaissance of the United Nations even in 
countries that are sometimes still sceptical about the 
world Organization. 
 The effectiveness of the United Nations, its 
ability to act and the confidence it inspires as the 
international community’s main multilateral 
Organization are closely connected. Everyone can see 
how necessary transparent structures and effective 
institutions are for the United Nations. The reform of 
the United Nations — the entire Organization, not just 
the Security Council — should not, therefore, simply 
remain on the agenda; concrete progress must be made. 
 We see the expectations placed on the United 
Nations rising. This is especially urgent in the case of 
the review of mandates, as well as management and 
financial reform. Germany pledges to support this 
endeavour, because we must reform if we, as members 
of the international community, wish to remain 
effective. We owe that not only to the United Nations 
but, above all, to the people in whose name we 
shoulder responsibility together. 